  4:19-cr-03097-JMG-CRZ Doc # 78 Filed: 11/20/20 Page 1 of 2 - Page ID # 168




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             4:19CR3097

      vs.
                                                            ORDER
UBER TRUJILLO-COLINDRES,

                  Defendants.


      Defendant Uber Trujillo-Colindres has moved to continue the trial, (Filing
No. 77), because due to the COVID-19 pandemic, the court cannot try this case
and the Defendant needs additional time to safely prepare for trial. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court
finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Uber Trujillo-Colindres’ motion to continue, (Filing No.
            77), is granted.

      2)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on January 11, 2021, or as soon thereafter as the case
            may be called, for a duration of four (4) trial days. Jury selection will
            be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and January 11, 2021, shall
            be deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
4:19-cr-03097-JMG-CRZ Doc # 78 Filed: 11/20/20 Page 2 of 2 - Page ID # 169




         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   November 20, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
